Exhibit 10.1 Letter Agreement

[wkmlogo.jpg]  
Suite 788-550 Burrard Street, Vancouver
British Columbia V6C 2B5 Canada
Tel - 604 685 8311
Fax - 604 484 4710
www.wkmining.com





January 24, 2014


Via E-Mail: Randy.Buffington@AlliedNevada.com


Randy Buffington, President and CEO
Allied Nevada Gold Corp.
Allied VNC Inc.
9790 Gateway Drive, Suite 200
Reno, NV 89521


Re:
Letter Agreement for Acquisition of Hasbrouck, Three Hills Properties, and
Esmeralda County Exploration Properties - with Option of 25% of Property at
Final Payment

Mr. Buffington:
West Kirkland Mining, Inc. (“WKM”) is pleased to submit this letter Agreement
(the “Letter Agreement”) setting forth the principal terms and conditions on
which ANV agrees to sell to WKM, and WKM agrees to purchase from ANV, the
twenty-eight (28) patented mining claims and five hundred eighty-three (583)
unpatented mining claims encompassing twelve thousand six hundred sixty acres,
more or less (“Hasbrouck”) located in Esmeralda County, Nevada, U.S.A. and the
nearby one hundred (100) unpatented mining claims and six (6) patented claims,
comprising one thousand eight hundred ninety acres, more or less (“Three
Hills”), located in Nye County and Esmeralda County, Nevada, U.S.A., more
particularly described in Exhibit A to that certain Confidentiality Agreement,
dated July 29, 2013, between WKM and Allied Nevada Gold Corp. (“ANV”), together
with certain exploration properties, (the “Property”), all owned directly or
indirectly by ANV or Allied VNC Inc., a Nevada corporation (“ANVC”), attached
hereto as Exhibit “1”. The Property is further depicted in the map attached
hereto as Exhibit “2”. The proposed asset acquisition shall include, without
limitation, all the real property, claims, water rights, improvements, permits,
bonds, equipment, personal property, and intellectual property located on or
used in the operation or exploration of the Property. The Property shall be free
and clear of all liens and encumbrances, except those of record and those
disclosed in writing by Allied VNC Inc.
1.    Purchaser. The purchaser of the Property will be WKM or an affiliate of
WKM designated by WKM, provided, however that WKM shall guarantee and remain
liable to ANVC for all obligations under the Purchase and Sale Agreement
(“PSA”).
2.    Purchase Price. Consideration for the purchase will be Thirty Million
Dollars (US$30,000,000) (the “Purchase Price”), to be paid as follows:
(a)    The sum of Five Hundred Thousand Dollars ($500,000) shall be paid in cash
upon the acceptance of this Letter Agreement by ANVC in consideration of the
rights granted to WKM under this Letter Agreement and the agreement of ANV and
ANVC to deal exclusively with WKM. The $500,000 shall be non-refundable except
in the event that the right of first offer is exercised by a party having such a
right
(b)    The sum of Nineteen Million Five Hundred Thousand Dollars (US$19,500,000)
shall be paid in cash at Closing, which shall occur no later than 90 days after
the execution of this Letter Agreement (the “Date of Closing”), at which time
title to the Property shall be transferred from ANVC to WKM.

1

--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

(c)     The sum of Ten Million Dollars (US$10,000,000) shall be paid within
thirty (30) months after the Date of the Closing (the “Final Payment Date”).
(d)    If WKM does not make payment to ANVC of the Ten Million Dollars on or
before the Final Payment Date, then the Property shall be transferred into a
Joint Venture and WKM shall transfer to ANVC by deed a twenty-five percent (25%)
interest in the Joint Venture prior to the Final Payment Date. The initial form
of Joint Venture operating agreement shall be prepared by WKM’s counsel and the
parties shall negotiate in good faith the final form of the operating agreement.
A copy of the operating agreement shall be attached as an exhibit to the PSA.
The parties shall transfer title to the property to the Joint Venture which
shall be a Nevada limited liability company (“LLC”). The LLC operating agreement
shall be based on the Rocky Mountain Mineral Law Foundation Form 5LLC-5 (“Form
5”) which shall provide (1) the parties’ initial membership interests shall be
WKM 75% and ANVC 25%: (2) the total of the parties’ initial contributions to the
LLC shall be deemed to be $30,000,000 of which $22,500,000 shall be WKM’s
initial contribution and $7,500,000 shall be ANVC’s initial contribution; (3) on
or before November 1 of each year, the LLC manager shall prepare and deliver to
the non-manager(s) a detailed proposed budget and program for the following
calendar year; the proposed budget must be approved by the holders of a majority
of the members’ interests; (4) each member may elect to participate in full, in
part or not at all in the funding of a proposed budget and program, and the
members’ interests shall be adjusted to proportion of the parties’ initial
contributions and subsequent contributions to approved budgets and programs; (5)
if a member’s interest is reduced to less than ten percent (10%), such member
shall be deemed to have withdrawn from the LLC and its member’s interest shall
be transferred to the non-withdrawing member(s) and the withdrawing member’s
interest shall be converted to a 3.5 % net profits royalty interest granted by
the LLC to the withdrawing member (with net profits to be determined after the
LLC’s recoupment of capital expenditures, by amortization or depreciation, and
operating expenses); (6) each member’s right to transfer its membership interest
shall be subject to the other member(s) right of first refusal to purchase the
membership interest of the transferor in accordance with Form 5; (7) WKM shall
be the initial manager of the Joint Venture and shall remain the manager so long
as it maintains a fifty percent (50%) or greater membership interest in the LLC
or, if the LLC has more than two members, a plurality of the members’ interests;
(8) the manager’s obligation is to maintain the LLC property in good standing at
all times and the manager will be reimbursed by the LLC a management fee of 10%
of the actual cost of the manager’s personnel related expenditures incurred to
oversee the business of the LLC with a limitation of $500,000 in any annual
period ; and (9) such other terms generally included in joint venture operating
agreements in the mining industry in Nevada.
(e)    In the event that WKM offers payment of the Ten Million Dollars, ANVC
shall have the option to decline the payment of the Ten Million Dollars in which
event the Property shall be transferred into a Joint Venture and WKM shall
transfer to ANVC by deed a twenty-five percent (25%) interest in the Joint
Venture prior to the Final Payment Date. WKM shall request notice of ANVC’s
intention to decline the payment of the Ten Million Dollars no later than 26
months after the Date of the Closing, and ANVC shall provide such notice of
their intention to decline the payment no later than 27 months after the Date of
the Closing. If WKM does not offer payment to ANV prior to 26 months after the
Date of Closing, then the Property shall be transferred into a Joint Venture and
WKM shall transfer to ANV by deed a twenty-five percent (25%) interest in the
Joint Venture prior to the Final Payment Date. If ANVC does not respond to WKM’s
offer of payment of the Ten Million Dollars prior to 27 months after the Date of
the Closing, it is assumed that ANVC has accepted the offer of payment and
payment of the Ten Million Dollars is to be made on or before the Final Payment
Date.

2

--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

3.    Form of PSA. The initial form of the detailed PSA shall be prepared by
WKM’s counsel within 30 business days of the parties signing this Letter
Agreement and the parties shall negotiate in good faith the final form of the
PSA.
4.    Title. Regarding the unpatented mining claims which constitute all or a
portion of the Property, ANVC represents that:
(a) the claims were located in accordance with applicable Federal and state laws
and regulations; ANVC makes the foregoing representation to its knowledge in
respect of the unpatented mining claims which were located by third parties. ANC
has no personal knowledge of the actions taken by third party locaters in the
chain of title;
(b) all assessment work requirements for the claims have been performed, all
filings and recordings of proof of performance have been completed and all
Federal and other applicable annual unpatented mining claim maintenance and
rental fees have been paid;
(c) the claims are in good standing, and ANVC holds record title to the claims
subject to the paramount title of the United States and other matters of title
disclosed in writing by ANVC;
(d) ANVC has the authority and right to convey the interests described in this
Letter Agreement; and
(e) the claims are free and clear of all liens, claims, encumbrances, production
royalties and security interests created by, through or under ANVC, except as
otherwise provided in this Letter Agreement or disclosed in writing by ANVC.
WKM acknowledges that the Property is situated in a historic mining district and
that ANVC has disclosed in writing to WKM that conflicts exist or may exist
among certain of the unpatented mining claims included in the Property. WKM also
acknowledges that certain of the unpatented mining claims included in the
Property underlie a public highway and that the lands within the federal highway
are withdrawn from location under the mining law. ANVC makes no representation
or warranty concerning the discovery or presence of valuable minerals on the
unpatented mining claims which comprise all or a portion of the Property. In
respect of unpatented mining claims located by third parties, ANVC makes the
representations in (a) and (b) (regarding annual assessment work) to ANVC’s best
knowledge. Title to the Property will be conveyed at closing by Grant, Bargain
and Sale Deed. The Property will include any associated surface rights, access
rights, water rights, permits and other associated real and personal property.
WKM understands that the Property will be conveyed subject to net smelter
returns royalties of approximately four percent (4%) on Hasbrouck and two
percent (2%) on Three Hills, as shown on the spreadsheet furnished to WKM by ANV
and attached to this Letter Agreement. WKM acknowledges the existence of the
obligation to pay federal annual mining claim maintenance fees and the duty of
the owner of unpatented mining claims to pay such fees.
5.    Conditions. WKM’s obligations to close the transaction under this Letter
Agreement are subject to the following conditions:
(a)    Satisfactory completion, in WKM’s sole judgment, of legal, title and
environmental diligence with respect to the Property. The transaction shall be
subject to WKM’s satisfaction on title (including pending or threatened
litigation), and no environmental liability arising prior to the Date of
Closing. WKM is obligated to notify ANVC of objections to title and other
conditions within 50 days after the date of this Letter Agreement and is
obligated to deliver to ANVC copies of WKM’s environmental investigative
reports. If WKM objects to any matter identified in its investigation, it may
terminate this Letter Agreement or it may elect to proceed with the Closing.

3

--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

(b)    Completion and the parties’ execution of the PSA, financing, board
approvals, regulatory approvals and other customary conditions in the mining
industry for similar assets sales.
(c)    That no Material Adverse Effect shall have occurred, prior to the Date of
Closing. “Material Adverse Effect” shall mean any event, occurrence, or
development affecting the Property which would be reasonably expected to result
in a material permanent decrease in the value of the Property.
6.    Access, Permitting and Safety.
(a)    ANVC agrees that beginning on the date it accepts this Letter Agreement
and during the term of this Letter Agreement, it will provide WKM, its partners,
contractors, consultants, and banks or other financial professionals with access
to all assays, drill hole data, other data, studies, title information, agency
correspondence, notices of violation, reports and other information in its
possession related to the Property, mineralization or potential mineralization
on the Property, and environmental conditions on or affecting the Property
(collectively, the “Information”). Recipients of the above information must
acknowledge receipt of the Confidentiality Agreement (as defined in Section 7)
and their agreement to be bound thereunder. ANVC will also assist, if requested,
with obtaining access to governmental agencies having jurisdiction over its
permits. ANVC shall deliver copies of all title reports and opinions in its
custody or possession regarding the Property to WKM, within ten (10) days after
accepting this Letter Agreement.    
(b)    WKM and its partners, contractors, consultants and banks or other
financial professionals shall be provided access to the Property for examination
and testing of the Property. WKM agrees that it will comply with all permits and
other authorizations held by ANVC and ANVC’s safety rules with respect to the
Property and ANVC agrees that it will facilitate such activities under such
permits to the extent it can legally do so. In carrying out the foregoing, WKM
will comply with the requirements of OSHA or MSHA, when applicable, and to the
safety rules and regulations required by ANVC of its employees and contractors
and shall defend, indemnify and hold ANVC harmless for any failure to so comply.
ANVC will have the right to have one or more observers present at all operations
conducted by WKM on the Property.
7.    Confidentiality. The terms and conditions of this Letter Agreement and all
Information and other information disclosed in writing during the course of the
discussions between the parties concerning the proposed PSA will be and remain
governed by the Confidentiality Agreement, dated July 29, 2013, (the
“Confidentiality Agreement”) between WKM and ANV, which shall survive
termination of this Letter Agreement. WKM shall inform all recipients of data
and information of the existence of the Confidentiality Agreement and the
recipients’ obligation to comply with its terms.
8.    Non-Compete. ANV agrees that the PSA will include a covenant under which
ANV agrees, for itself and its successors, that without the prior written
consent of WKM, which may be withheld for any reason whatsoever in WKM’s sole
discretion, ANVC will not compete with WKM within an “Area of Interest” of one
(1) mile surrounding the external boundary of the Property as it exists today.
This covenant will exist for a period of 30 months following the Date of Closing
and will preclude ANVC and its successors from acquiring any right or interest
in any patented or unpatented mining claims or any other interest in property or
by locating unpatented mining claims within the Area of Interest. Should ANVC
come into an ownership position within such one mile area inadvertently, such as
resulting from a merger or broader acquisition, ANVC shall offer such position
(to the extent it is within the Area of Interest) to WKM for the cost of
acquisition.

4

--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

9    Exclusivity. In consideration of WKM’s payment of $500,000 ANV and its
affiliates agree that for a 90-day period commencing on the date of this Letter
Agreement , ANV and its affiliates will not enter into any agreement,
discussion, or negotiation with, or provide information to, or solicit,
encourage, entertain or consider any inquiries or proposals from any other
corporation, person or party whomsoever with respect to the disposition, or
lease of the Property or any part thereof, or any business combination including
the Property.
10.    Miscellaneous.
(a)    A party’s rights under this Letter Agreement, or any of its rights,
interests or obligations hereunder, may not be assigned or delegated without the
express consent of the other party, except that WKM may assign its rights,
interests and obligations to an affiliate, provided that WKM agrees to guarantee
the affiliates obligations.
(b)    This Letter Agreement and the Confidentiality Agreement are the sole
agreements between the parties with respect to the subject matter hereof and
supersede all prior understandings, writings, proposals, representations, or
communications, oral or written, of either party relating to the subject matter
hereof. This Letter Agreement can be modified only by a writing signed by an
authorized representative of each party that states it amends this Letter
Agreement.
(c)    This Letter Agreement may be terminated by WKM and negotiations relating
to the proposed definitive agreement may be abandoned by WKM at any time, for
any reason, without further obligation of WKM. However, WKM’s and ANVC’s
obligations under Section 6(b), Section 7 and this Section 10 shall survive
termination. Both parties shall negotiate in good faith the final form of the
PSA. If all other conditions of this Letter Agreement have been met, including
for avoidance of doubt the payment of the $19,500,000, and the PSA has not been
finalized as of 90 days after the execution of this Letter Agreement, this
Agreement shall survive until the PSA is finalized."    
(d)    Each party will bear its own expenses incurred in connection with this
Letter Agreement and negotiation and drafting of the PSA.
(e)    This Letter Agreement and the PSA will be governed by Nevada law.
(f)    This Letter Agreement may be executed in counterparts, each of which will
be deemed an original when one counterpart has been executed by each party.
If this Letter Agreement is consistent with your understanding of our mutual
intent that ANV sell the Properties to WKM and that WKM purchase the Properties
from ANV , please so indicate by signing in the place provided below, retaining
a copy for your records, and returning a copy (by fax or pdf file) to me.
Thank you,
/s/ R. Michael Jones
By: R. Michael Jones, President
West Kirkland Mining Inc.
 
Witness:
 
/s/ Michael Allen
Michael Allen








5

--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement





Accepted and agreed to this 24th day of January, 2014
    
/s/ Stephen M. Jones
Stephen M. Jones Executive Vice President and CFO
Allied Nevada Gold Corp.
 
By: /s/ Stephen M. Jones
Stephen M. Jones, Chief Financial Officer
Allied VNC Inc.
 
Witnesses:
 
/s/ Randy Buffington
Randy Buffington
 
/s/ Tracey Thom
Tracey Thom






6

--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement



Exhibit 1
 
Hasbrouck/Three Hills claim list
 
 
 
Project
ClaimName
Location
 Date
BLM Serial No.
Filing County
1
Hasbrouck
HSB 1
3/14/2011
NMC1043485
Esmeralda
2
Hasbrouck
HSB 2
3/14/2011
NMC1043486
Esmeralda
3
Hasbrouck
HSB 3
3/14/2011
NMC1043487
Esmeralda
4
Hasbrouck
HSB 4
3/14/2011
NMC1043488
Esmeralda
5
Hasbrouck
HSB 5
3/14/2011
NMC1043489
Esmeralda
6
Hasbrouck
HSB 6
3/14/2011
NMC1043490
Esmeralda
7
Hasbrouck
HSB 7
3/14/2011
NMC1043491
Esmeralda
8
Hasbrouck
HSB 8
3/14/2011
NMC1043492
Esmeralda
9
Hasbrouck
HSB 9
3/14/2011
NMC1043493
Esmeralda
10
Hasbrouck
HSB 10
3/14/2011
NMC1043494
Esmeralda
11
Hasbrouck
HSB 11
3/14/2011
NMC1043495
Esmeralda
12
Hasbrouck
HSB 12
3/14/2011
NMC1043496
Esmeralda
13
Hasbrouck
HSB 13
3/14/2011
NMC1043497
Esmeralda
14
Hasbrouck
HSB 14
3/14/2011
NMC1043498
Esmeralda
15
Hasbrouck
HSB 15
3/14/2011
NMC1043499
Esmeralda
16
Hasbrouck
HSB 16
3/13/2011
NMC1043500
Esmeralda
17
Hasbrouck
HSB 17
3/13/2011
NMC1043501
Esmeralda
18
Hasbrouck
HSB 18
3/13/2011
NMC1043502
Esmeralda
19
Hasbrouck
HSB 19
3/13/2011
NMC1043503
Esmeralda
20
Hasbrouck
HSB 20
3/13/2011
NMC1043504
Esmeralda
21
Hasbrouck
HSB 21
3/13/2011
NMC1043505
Esmeralda
22
Hasbrouck
HSB 22
3/13/2011
NMC1043506
Esmeralda
23
Hasbrouck
HSB 23
3/13/2011
NMC1043507
Esmeralda
24
Hasbrouck
HSB 24
3/13/2011
NMC1043508
Esmeralda
25
Hasbrouck
HSB 25
3/13/2011
NMC1043509
Esmeralda
26
Hasbrouck
HSB 26
3/13/2011
NMC1043510
Esmeralda
27
Hasbrouck
HSB 27
3/13/2011
NMC1043511
Esmeralda
28
Hasbrouck
HSB 28
3/13/2011
NMC1043512
Esmeralda
29
Hasbrouck
HSB 29
3/13/2011
NMC1043513
Esmeralda
30
Hasbrouck
HSB 30
3/13/2011
NMC1043514
Esmeralda
31
Hasbrouck
HSB 31
3/13/2011
NMC1043515
Esmeralda
32
Hasbrouck
HSB 32
3/13/2011
NMC1043516
Esmeralda
33
Hasbrouck
HSB 33
3/13/2011
NMC1043517
Esmeralda
34
Hasbrouck
HSB 34
3/13/2011
NMC1043518
Esmeralda
35
Hasbrouck
HSB 35
3/13/2011
NMC1043519
Esmeralda
36
Hasbrouck
HSB 36
3/13/2011
NMC1043520
Esmeralda
37
Hasbrouck
HSB 37
3/13/2011
NMC1043521
Esmeralda
38
Hasbrouck
HSB 38
3/13/2011
NMC1043522
Esmeralda
39
Hasbrouck
HSB 39
3/13/2011
NMC1043523
Esmeralda
40
Hasbrouck
HSB 40
3/13/2011
NMC1043524
Esmeralda
41
Hasbrouck
HSB 41
3/13/2011
NMC1043525
Esmeralda
42
Hasbrouck
HSB 42
3/13/2011
NMC1043526
Esmeralda
43
Hasbrouck
HSB 43
3/13/2011
NMC1043527
Esmeralda
44
Hasbrouck
HSB 44
3/13/2011
NMC1043528
Esmeralda
45
Hasbrouck
HSB 45
3/13/2011
NMC1043529
Esmeralda
46
Hasbrouck
HSB 46
3/13/2011
NMC1043530
Esmeralda
47
Hasbrouck
HSB 47
3/13/2011
NMC1043531
Esmeralda
48
Hasbrouck
HSB 48
3/13/2011
NMC1043532
Esmeralda
49
Hasbrouck
HSB 49
3/13/2011
NMC1043533
Esmeralda
50
Hasbrouck
HSB 50
3/13/2011
NMC1043534
Esmeralda
51
Hasbrouck
HSB 51
3/13/2011
NMC1043535
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

52
Hasbrouck
HSB 52
3/13/2011
NMC1043536
Esmeralda
53
Hasbrouck
HSB 53
3/13/2011
NMC1043537
Esmeralda
54
Hasbrouck
HSB 54
3/13/2011
NMC1043538
Esmeralda
55
Hasbrouck
HSB 55
3/13/2011
NMC1043539
Esmeralda
56
Hasbrouck
HSB 56
3/13/2011
NMC1043540
Esmeralda
57
Hasbrouck
HSB 57
3/13/2011
NMC1043541
Esmeralda
58
Hasbrouck
HSB 58
3/13/2011
NMC1043542
Esmeralda
59
Hasbrouck
HSB 59
3/13/2011
NMC1043543
Esmeralda
60
Hasbrouck
HSB 60
3/13/2011
NMC1043544
Esmeralda
61
Hasbrouck
HSB 61
3/13/2011
NMC1043545
Esmeralda
62
Hasbrouck
HSB 62
3/13/2011
NMC1043546
Esmeralda
63
Hasbrouck
HSB 63
3/13/2011
NMC1043547
Esmeralda
64
Hasbrouck
HSB 64
3/13/2011
NMC1043548
Esmeralda
65
Hasbrouck
HSB 65
3/13/2011
NMC1043549
Esmeralda
66
Hasbrouck
HSB 66
3/13/2011
NMC1043550
Esmeralda
67
Hasbrouck
HSB 67
3/13/2011
NMC1043551
Esmeralda
68
Hasbrouck
HSB 68
3/13/2011
NMC1043552
Esmeralda
69
Hasbrouck
HSB 69
3/13/2011
NMC1043553
Esmeralda
70
Hasbrouck
HSB 70
3/13/2011
NMC1043554
Esmeralda
71
Hasbrouck
HSB 71
3/13/2011
NMC1043555
Esmeralda
72
Hasbrouck
HSB 72
3/13/2011
NMC1043556
Esmeralda
73
Hasbrouck
HSB 73
3/13/2011
NMC1043557
Esmeralda
74
Hasbrouck
HSB 74
3/13/2011
NMC1043558
Esmeralda
75
Hasbrouck
HSB 75
3/13/2011
NMC1043559
Esmeralda
76
Hasbrouck
HSB 76
3/13/2011
NMC1043560
Esmeralda
77
Hasbrouck
HSB 77
3/13/2011
NMC1043561
Esmeralda
78
Hasbrouck
HSB 78
3/13/2011
NMC1043562
Esmeralda
79
Hasbrouck
HSB 79
3/13/2011
NMC1043563
Esmeralda
80
Hasbrouck
HSB 80
3/13/2011
NMC1043564
Esmeralda
81
Hasbrouck
HSB 81
3/13/2011
NMC1043565
Esmeralda
82
Hasbrouck
HSB 82
3/13/2011
NMC1043566
Esmeralda
83
Hasbrouck
HSB 83
3/13/2011
NMC1043567
Esmeralda
84
Hasbrouck
HSB 84
3/13/2011
NMC1043568
Esmeralda
85
Hasbrouck
HSB 85
3/13/2011
NMC1043569
Esmeralda
86
Hasbrouck
HSB 86
3/13/2011
NMC1043570
Esmeralda
87
Hasbrouck
HSB 87
3/13/2011
NMC1043571
Esmeralda
88
Hasbrouck
HSB 88
3/13/2011
NMC1043572
Esmeralda
89
Hasbrouck
HSB 89
3/13/2011
NMC1043573
Esmeralda
90
Hasbrouck
HSB 90
3/13/2011
NMC1043574
Esmeralda
91
Hasbrouck
HSB 91
3/13/2011
NMC1043575
Esmeralda
92
Hasbrouck
HSB 92
3/13/2011
NMC1043576
Esmeralda
93
Hasbrouck
HSB 93
3/13/2011
NMC1043577
Esmeralda
94
Hasbrouck
HSB 94
3/13/2011
NMC1043578
Esmeralda
95
Hasbrouck
HSB 95
3/13/2011
NMC1043579
Esmeralda
96
Hasbrouck
HSB 96
3/13/2011
NMC1043580
Esmeralda
97
Hasbrouck
HSB 97
3/13/2011
NMC1043581
Esmeralda
98
Hasbrouck
HSB 98
3/13/2011
NMC1043582
Esmeralda
99
Hasbrouck
HSB 99
3/13/2011
NMC1043583
Esmeralda
100
Hasbrouck
HSB 100
3/13/2011
NMC1043584
Esmeralda
101
Hasbrouck
HSB 101
3/13/2011
NMC1043585
Esmeralda
102
Hasbrouck
HSB 102
3/13/2011
NMC1043586
Esmeralda
103
Hasbrouck
HSB 103
3/13/2011
NMC1043587
Esmeralda
104
Hasbrouck
HSB 104
3/13/2011
NMC1043588
Esmeralda
105
Hasbrouck
HSB 105
3/13/2011
NMC1043589
Esmeralda
106
Hasbrouck
HSB 106
3/13/2011
NMC1043590
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

107
Hasbrouck
HSB 107
3/13/2011
NMC1043591
Esmeralda
108
Hasbrouck
HSB 108
3/13/2011
NMC1043592
Esmeralda
109
Hasbrouck
HSB 109
3/13/2011
NMC1043593
Esmeralda
110
Hasbrouck
HSB 110
3/13/2011
NMC1043594
Esmeralda
111
Hasbrouck
HSB 111
3/13/2011
NMC1043595
Esmeralda
112
Hasbrouck
HSB 112
3/13/2011
NMC1043596
Esmeralda
113
Hasbrouck
HSB 113
3/13/2011
NMC1043597
Esmeralda
114
Hasbrouck
HSB 114
3/13/2011
NMC1043598
Esmeralda
115
Hasbrouck
HSB 115
3/13/2011
NMC1043599
Esmeralda
116
Hasbrouck
HSB 116
3/13/2011
NMC1043600
Esmeralda
117
Hasbrouck
HSB 117
3/13/2011
NMC1043601
Esmeralda
118
Hasbrouck
HSB 118
3/13/2011
NMC1043602
Esmeralda
119
Hasbrouck
HSB 119
3/13/2011
NMC1043603
Esmeralda
120
Hasbrouck
HSB 120
3/13/2011
NMC1043604
Esmeralda
121
Hasbrouck
HSB 121
3/13/2011
NMC1043605
Esmeralda
122
Hasbrouck
HSB 122
3/13/2011
NMC1043606
Esmeralda
123
Hasbrouck
HSB 123
3/13/2011
NMC1043607
Esmeralda
124
Hasbrouck
HSB 124
3/13/2011
NMC1043608
Esmeralda
125
Hasbrouck
HSB 125
3/13/2011
NMC1043609
Esmeralda
126
Hasbrouck
HSB 126
3/13/2011
NMC1043610
Esmeralda
127
Hasbrouck
HSB 127
3/13/2011
NMC1043611
Esmeralda
128
Hasbrouck
HSB 128
3/13/2011
NMC1043612
Esmeralda
129
Hasbrouck
HSB 129
3/13/2011
NMC1043613
Esmeralda
130
Hasbrouck
HSB 130
3/13/2011
NMC1043614
Esmeralda
131
Hasbrouck
HSB 131
3/13/2011
NMC1043615
Esmeralda
132
Hasbrouck
HSB 132
3/13/2011
NMC1043616
Esmeralda
133
Hasbrouck
HSB 133
3/13/2011
NMC1043617
Esmeralda
134
Hasbrouck
HSB 134
3/13/2011
NMC1043618
Esmeralda
135
Hasbrouck
HSB 135
3/13/2011
NMC1043619
Esmeralda
136
Hasbrouck
HSB 136
3/13/2011
NMC1043620
Esmeralda
137
Hasbrouck
HSB 137
3/13/2011
NMC1043621
Esmeralda
138
Hasbrouck
HSB 138
3/13/2011
NMC1043622
Esmeralda
139
Hasbrouck
HSB 139
3/13/2011
NMC1043623
Esmeralda
140
Hasbrouck
HSB 140
3/13/2011
NMC1043624
Esmeralda
141
Hasbrouck
HSB 141
3/13/2011
NMC1043625
Esmeralda
142
Hasbrouck
HSB 142
3/13/2011
NMC1043626
Esmeralda
143
Hasbrouck
HSB 143
3/13/2011
NMC1043627
Esmeralda
144
Hasbrouck
HSB 144
3/13/2011
NMC1043628
Esmeralda
145
Hasbrouck
HSB 145
3/13/2011
NMC1043629
Esmeralda
146
Hasbrouck
HSB 146
3/13/2011
NMC1043630
Esmeralda
147
Hasbrouck
HSB 147
3/13/2011
NMC1043631
Esmeralda
148
Hasbrouck
HSB 148
3/13/2011
NMC1043632
Esmeralda
149
Hasbrouck
HSB 149
3/13/2011
NMC1043633
Esmeralda
150
Hasbrouck
HSB 150
3/13/2011
NMC1043634
Esmeralda
151
Hasbrouck
HSB 151
3/13/2011
NMC1043635
Esmeralda
152
Hasbrouck
HSB 152
3/13/2011
NMC1043636
Esmeralda
153
Hasbrouck
HSB 153
3/13/2011
NMC1043637
Esmeralda
154
Hasbrouck
HSB 154
3/13/2011
NMC1043638
Esmeralda
155
Hasbrouck
HSB 155
3/13/2011
NMC1043639
Esmeralda
156
Hasbrouck
HSB 156
3/13/2011
NMC1043640
Esmeralda
157
Hasbrouck
HSB 157
3/13/2011
NMC1043641
Esmeralda
158
Hasbrouck
HSB 158
3/13/2011
NMC1043642
Esmeralda
159
Hasbrouck
HSB 159
3/13/2011
NMC1043643
Esmeralda
160
Hasbrouck
HSB 160
3/13/2011
NMC1043644
Esmeralda
161
Hasbrouck
HSB 161
3/13/2011
NMC1043645
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

162
Hasbrouck
HSB 162
3/13/2011
NMC1043646
Esmeralda
163
Hasbrouck
HSB 163
3/13/2011
NMC1043647
Esmeralda
164
Hasbrouck
HSB 164
3/13/2011
NMC1043648
Esmeralda
165
Hasbrouck
HSB 165
3/13/2011
NMC1043649
Esmeralda
166
Hasbrouck
HSB 166
3/13/2011
NMC1043650
Esmeralda
167
Hasbrouck
HSB 167
3/13/2011
NMC1043651
Esmeralda
168
Hasbrouck
HSB 168
3/13/2011
NMC1043652
Esmeralda
169
Hasbrouck
HSB 169
3/13/2011
NMC1043653
Esmeralda
170
Hasbrouck
HSB 170
3/13/2011
NMC1043654
Esmeralda
171
Hasbrouck
HSB 171
3/13/2011
NMC1043655
Esmeralda
172
Hasbrouck
HSB 172
3/13/2011
NMC1043656
Esmeralda
173
Hasbrouck
HSB 173
3/13/2011
NMC1043657
Esmeralda
174
Hasbrouck
HSB 174
3/13/2011
NMC1043658
Esmeralda
175
Hasbrouck
HSB 175
3/13/2011
NMC1043659
Esmeralda
176
Hasbrouck
HSB 176
3/13/2011
NMC1043660
Esmeralda
177
Hasbrouck
HSB 177
3/13/2011
NMC1043661
Esmeralda
178
Hasbrouck
HSB 178
3/13/2011
NMC1043662
Esmeralda
179
Hasbrouck
HSB 179
3/13/2011
NMC1043663
Esmeralda
180
Hasbrouck
HSB 180
3/13/2011
NMC1043664
Esmeralda
181
Hasbrouck
HSB 181
3/14/2011
NMC1043665
Esmeralda
182
Hasbrouck
HSB 182
3/14/2011
NMC1043666
Esmeralda
183
Hasbrouck
HSB 183
3/14/2011
NMC1043667
Esmeralda
184
Hasbrouck
HSB 184
3/14/2011
NMC1043668
Esmeralda
185
Hasbrouck
HSB 185
3/14/2011
NMC1043669
Esmeralda
186
Hasbrouck
HSB 186
3/14/2011
NMC1043670
Esmeralda
187
Hasbrouck
HSB 187
3/14/2011
NMC1043671
Esmeralda
188
Hasbrouck
HSB 188
3/14/2011
NMC1043672
Esmeralda
189
Hasbrouck
HSB 189
3/14/2011
NMC1043673
Esmeralda
190
Hasbrouck
HSB 190
3/14/2011
NMC1043674
Esmeralda
191
Hasbrouck
HSB 191
3/14/2011
NMC1043675
Esmeralda
192
Hasbrouck
HSB 192
3/14/2011
NMC1043676
Esmeralda
193
Hasbrouck
HSB 193
3/14/2011
NMC1043677
Esmeralda
194
Hasbrouck
HSB 194
3/14/2011
NMC1043678
Esmeralda
195
Hasbrouck
HSB 195
3/14/2011
NMC1043679
Esmeralda
196
Hasbrouck
HSB 196
3/14/2011
NMC1043680
Esmeralda
197
Hasbrouck
HSB 197
3/14/2011
NMC1043681
Esmeralda
198
Hasbrouck
HSB 198
3/14/2011
NMC1043682
Esmeralda
199
Hasbrouck
HSB 199
3/14/2011
NMC1043683
Esmeralda
200
Hasbrouck
HSB 200
3/14/2011
NMC1043684
Esmeralda
201
Hasbrouck
HSB 201
3/14/2011
NMC1043685
Esmeralda
202
Hasbrouck
HSB 202
4/9/2011
NMC1043686
Esmeralda
203
Hasbrouck
HSB 203
4/9/2011
NMC1043687
Esmeralda
204
Hasbrouck
HSB 204
4/9/2011
NMC1043688
Esmeralda
205
Hasbrouck
HSB 205
4/9/2011
NMC1043689
Esmeralda
206
Hasbrouck
HSB 206
4/9/2011
NMC1043690
Esmeralda
207
Hasbrouck
HSB 207
4/9/2011
NMC1043691
Esmeralda
208
Hasbrouck
HSB 208
4/9/2011
NMC1043692
Esmeralda
209
Hasbrouck
HSB 209
4/9/2011
NMC1043693
Esmeralda
210
Hasbrouck
HSB 210
4/9/2011
NMC1043694
Esmeralda
211
Hasbrouck
HSB 211
4/9/2011
NMC1043695
Esmeralda
212
Hasbrouck
HSB 212
4/9/2011
NMC1043696
Esmeralda
213
Hasbrouck
HSB 213
4/9/2011
NMC1043697
Esmeralda
214
Hasbrouck
HSB 214
4/9/2011
NMC1043698
Esmeralda
215
Hasbrouck
HSB 215
4/9/2011
NMC1043699
Esmeralda
216
Hasbrouck
HSB 216
4/9/2011
NMC1043700
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

217
Hasbrouck
HSB 217
4/9/2011
NMC1043701
Esmeralda
218
Hasbrouck
HSB 218
4/9/2011
NMC1043702
Esmeralda
219
Hasbrouck
HSB 219
4/9/2011
NMC1043703
Esmeralda
220
Hasbrouck
HSB 220
4/9/2011
NMC1043704
Esmeralda
221
Hasbrouck
HSB 221
4/9/2011
NMC1043705
Esmeralda
222
Hasbrouck
HSB 222
4/9/2011
NMC1043706
Esmeralda
223
Hasbrouck
HSB 223
4/9/2011
NMC1043707
Esmeralda
224
Hasbrouck
HSB 224
4/9/2011
NMC1043708
Esmeralda
225
Hasbrouck
HSB 225
4/9/2011
NMC1043709
Esmeralda
226
Hasbrouck
HSB 226
4/9/2011
NMC1043710
Esmeralda
227
Hasbrouck
HSB 227
4/9/2011
NMC1043711
Esmeralda
228
Hasbrouck
HSB 228
4/9/2011
NMC1043712
Esmeralda
229
Hasbrouck
HSB 229
4/9/2011
NMC1043713
Esmeralda
230
Hasbrouck
HSB 230
4/9/2011
NMC1043714
Esmeralda
231
Hasbrouck
HSB 231
4/9/2011
NMC1043715
Esmeralda
232
Hasbrouck
HSB 232
4/9/2011
NMC1043716
Esmeralda
233
Hasbrouck
HSB 233
4/9/2011
NMC1043717
Esmeralda
234
Hasbrouck
HSB 234
4/9/2011
NMC1043718
Esmeralda
235
Hasbrouck
HSB 235
4/9/2011
NMC1043719
Esmeralda
236
Hasbrouck
HSB 236
4/9/2011
NMC1043720
Esmeralda
237
Hasbrouck
HSB 237
4/8/2011
NMC1043721
Esmeralda
238
Hasbrouck
HSB 238
4/8/2011
NMC1043722
Esmeralda
239
Hasbrouck
HSB 239
4/8/2011
NMC1043723
Esmeralda
240
Hasbrouck
HSB 240
4/8/2011
NMC1043724
Esmeralda
241
Hasbrouck
HSB 241
4/8/2011
NMC1043725
Esmeralda
242
Hasbrouck
HSB 242
4/8/2011
NMC1043726
Esmeralda
243
Hasbrouck
HSB 243
4/8/2011
NMC1043727
Esmeralda
244
Hasbrouck
HSB 244
4/8/2011
NMC1043728
Esmeralda
245
Hasbrouck
HSB 245
4/8/2011
NMC1043729
Esmeralda
246
Hasbrouck
HSB 246
4/8/2011
NMC1043730
Esmeralda
247
Hasbrouck
HSB 247
4/8/2011
NMC1043731
Esmeralda
248
Hasbrouck
HSB 248
4/8/2011
NMC1043732
Esmeralda
249
Hasbrouck
HSB 249
4/8/2011
NMC1043733
Esmeralda
250
Hasbrouck
HSB 250
4/8/2011
NMC1043734
Esmeralda
251
Hasbrouck
HSB 251
4/8/2011
NMC1043735
Esmeralda
252
Hasbrouck
HSB 252
4/8/2011
NMC1043736
Esmeralda
253
Hasbrouck
HSB 253
4/8/2011
NMC1043737
Esmeralda
254
Hasbrouck
HSB 254
4/8/2011
NMC1043738
Esmeralda
255
Hasbrouck
HSB 255
4/8/2011
NMC1043739
Esmeralda
256
Hasbrouck
HSB 256
4/8/2011
NMC1043740
Esmeralda
257
Hasbrouck
HSB 257
4/8/2011
NMC1043741
Esmeralda
258
Hasbrouck
HSB 258
4/8/2011
NMC1043742
Esmeralda
259
Hasbrouck
HSB 259
4/8/2011
NMC1043743
Esmeralda
260
Hasbrouck
HSB 260
4/8/2011
NMC1043744
Esmeralda
261
Hasbrouck
HSB 261
4/8/2011
NMC1043745
Esmeralda
262
Hasbrouck
HSB 262
4/8/2011
NMC1043746
Esmeralda
263
Hasbrouck
HSB 263
4/8/2011
NMC1043747
Esmeralda
264
Hasbrouck
HSB 264
4/8/2011
NMC1043748
Esmeralda
265
Hasbrouck
HSB 265
4/8/2011
NMC1043749
Esmeralda
266
Hasbrouck
HSB 266
4/8/2011
NMC1043750
Esmeralda
267
Hasbrouck
HSB 267
4/8/2011
NMC1043751
Esmeralda
268
Hasbrouck
HSB 268
4/8/2011
NMC1043752
Esmeralda
269
Hasbrouck
HSB 269
4/8/2011
NMC1043753
Esmeralda
270
Hasbrouck
HSB 270
4/8/2011
NMC1043754
Esmeralda
271
Hasbrouck
HSB 271
4/8/2011
NMC1043755
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

272
Hasbrouck
HSB 272
4/8/2011
NMC1043756
Esmeralda
273
Hasbrouck
HSB 273
4/8/2011
NMC1043757
Esmeralda
274
Hasbrouck
HSB 274
4/8/2011
NMC1043758
Esmeralda
275
Hasbrouck
HSB 275
4/8/2011
NMC1043759
Esmeralda
276
Hasbrouck
HSB 276
4/8/2011
NMC1043760
Esmeralda
277
Hasbrouck
HSB 277
4/8/2011
NMC1043761
Esmeralda
278
Hasbrouck
HSB 278
4/8/2011
NMC1043762
Esmeralda
279
Hasbrouck
HSB 279
4/8/2011
NMC1043763
Esmeralda
280
Hasbrouck
HSB 280
4/8/2011
NMC1043764
Esmeralda
281
Hasbrouck
HSB 281
4/8/2011
NMC1043765
Esmeralda
282
Hasbrouck
HSB 282
4/8/2011
NMC1043766
Esmeralda
283
Hasbrouck
HSB 283
4/8/2011
NMC1043767
Esmeralda
284
Hasbrouck
HSB 284
4/8/2011
NMC1043768
Esmeralda
285
Hasbrouck
HSB 285
4/8/2011
NMC1043769
Esmeralda
286
Hasbrouck
HSB 286
4/8/2011
NMC1043770
Esmeralda
287
Hasbrouck
HSB 287
4/8/2011
NMC1043771
Esmeralda
288
Hasbrouck
HSB 288
4/8/2011
NMC1043772
Esmeralda
289
Hasbrouck
HSB 289
4/8/2011
NMC1043773
Esmeralda
290
Hasbrouck
HSB 290
4/8/2011
NMC1043774
Esmeralda
291
Hasbrouck
HSB 291
4/8/2011
NMC1043775
Esmeralda
292
Hasbrouck
HSB 292
4/8/2011
NMC1043776
Esmeralda
293
Hasbrouck
HSB 293
4/8/2011
NMC1043777
Esmeralda
294
Hasbrouck
HSB 294
4/8/2011
NMC1043778
Esmeralda
295
Hasbrouck
HSB 295
4/8/2011
NMC1043779
Esmeralda
296
Hasbrouck
HSB 296
4/8/2011
NMC1043780
Esmeralda
297
Hasbrouck
HSB 297
4/8/2011
NMC1043781
Esmeralda
298
Hasbrouck
HSB 298
4/8/2011
NMC1043782
Esmeralda
299
Hasbrouck
HSB 299
4/8/2011
NMC1043783
Esmeralda
300
Hasbrouck
HSB 300
4/8/2011
NMC1043784
Esmeralda
301
Hasbrouck
HSB 301
4/8/2011
NMC1043785
Esmeralda
302
Hasbrouck
HSB 302
4/8/2011
NMC1043786
Esmeralda
303
Hasbrouck
HSB 303
4/8/2011
NMC1043787
Esmeralda
304
Hasbrouck
HSB 304
4/8/2011
NMC1043788
Esmeralda
305
Hasbrouck
HSB 305
4/8/2011
NMC1043789
Esmeralda
306
Hasbrouck
HSB 306
4/8/2011
NMC1043790
Esmeralda
307
Hasbrouck
HSB 307
4/8/2011
NMC1043791
Esmeralda
308
Hasbrouck
HSB 308
4/8/2011
NMC1043792
Esmeralda
309
Hasbrouck
HSB 309
4/8/2011
NMC1043793
Esmeralda
310
Hasbrouck
HSB 310
4/8/2011
NMC1043794
Esmeralda
311
Hasbrouck
HSB 311
4/8/2011
NMC1043795
Esmeralda
312
Hasbrouck
HSB 312
4/8/2011
NMC1043796
Esmeralda
313
Hasbrouck
HSB 313
4/8/2011
NMC1043797
Esmeralda
314
Hasbrouck
HSB 314
4/8/2011
NMC1043798
Esmeralda
315
Hasbrouck
HSB 315
4/8/2011
NMC1043799
Esmeralda
316
Hasbrouck
HSB 316
4/8/2011
NMC1043800
Esmeralda
317
Hasbrouck
HSB 317
4/8/2011
NMC1043801
Esmeralda
318
Hasbrouck
HSB 318
4/8/2011
NMC1043802
Esmeralda
319
Hasbrouck
HSB 319
4/8/2011
NMC1043803
Esmeralda
320
Hasbrouck
HSB 320
4/8/2011
NMC1043804
Esmeralda
321
Hasbrouck
HSB 321
4/8/2011
NMC1043805
Esmeralda
322
Hasbrouck
HSB 322
4/8/2011
NMC1043806
Esmeralda
323
Hasbrouck
HSB 323
4/8/2011
NMC1043807
Esmeralda
324
Hasbrouck
HSB 324
4/8/2011
NMC1043808
Esmeralda
325
Hasbrouck
HSB 325
4/8/2011
NMC1043809
Esmeralda
326
Hasbrouck
HSB 326
4/8/2011
NMC1043810
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

327
Hasbrouck
HSB 327
4/8/2011
NMC1043811
Esmeralda
328
Hasbrouck
HSB 328
4/8/2011
NMC1043812
Esmeralda
329
Hasbrouck
HSB 329
4/8/2011
NMC1043813
Esmeralda
330
Hasbrouck
HSB 330
4/8/2011
NMC1043814
Esmeralda
331
Hasbrouck
HSB 331
4/8/2011
NMC1043815
Esmeralda
332
Hasbrouck
HSB 332
4/8/2011
NMC1043816
Esmeralda
333
Hasbrouck
HSB 333
4/8/2011
NMC1043817
Esmeralda
334
Hasbrouck
HSB 334
4/8/2011
NMC1043818
Esmeralda
335
Hasbrouck
HSB 335
4/8/2011
NMC1043819
Esmeralda
336
Hasbrouck
HSB 336
4/8/2011
NMC1043820
Esmeralda
337
Hasbrouck
HSB 337
4/8/2011
NMC1043821
Esmeralda
338
Hasbrouck
HSB 338
4/8/2011
NMC1043822
Esmeralda
339
Hasbrouck
HSB 339
4/8/2011
NMC1043823
Esmeralda
340
Hasbrouck
HSB 340
4/8/2011
NMC1043824
Esmeralda
341
Hasbrouck
HSB 341
4/8/2011
NMC1043825
Esmeralda
342
Hasbrouck
HSB 342
4/8/2011
NMC1043826
Esmeralda
343
Hasbrouck
HSB 343
4/8/2011
NMC1043827
Esmeralda
344
Hasbrouck
HSB 344
4/8/2011
NMC1043828
Esmeralda
345
Hasbrouck
HSB 345
4/8/2011
NMC1043829
Esmeralda
346
Hasbrouck
HSB 346
4/8/2011
NMC1043830
Esmeralda
347
Hasbrouck
HSB 347
4/8/2011
NMC1043831
Esmeralda
348
Hasbrouck
HSB 348
4/8/2011
NMC1043832
Esmeralda
349
Hasbrouck
HSB 349
4/8/2011
NMC1043833
Esmeralda
350
Hasbrouck
HSB 350
4/8/2011
NMC1043834
Esmeralda
351
Hasbrouck
HSB 351
4/8/2011
NMC1043835
Esmeralda
352
Hasbrouck
HSB 352
4/8/2011
NMC1043836
Esmeralda
353
Hasbrouck
HSB 353
4/8/2011
NMC1043837
Esmeralda
354
Hasbrouck
HSB 354
4/8/2011
NMC1043838
Esmeralda
355
Hasbrouck
HSB 355
4/8/2011
NMC1043839
Esmeralda
356
Hasbrouck
HSB 356
4/8/2011
NMC1043840
Esmeralda
357
Hasbrouck
HSB 357
4/8/2011
NMC1043841
Esmeralda
358
Hasbrouck
HSB 358
4/8/2011
NMC1043842
Esmeralda
359
Hasbrouck
HSB 359
4/8/2011
NMC1043843
Esmeralda
360
Hasbrouck
HSB 360
4/8/2011
NMC1043844
Esmeralda
361
Hasbrouck
HSB 361
4/8/2011
NMC1043845
Esmeralda
362
Hasbrouck
HSB 362
4/8/2011
NMC1043846
Esmeralda
363
Hasbrouck
HSB 363
4/8/2011
NMC1043847
Esmeralda
364
Hasbrouck
HSB 364
4/8/2011
NMC1043848
Esmeralda
365
Hasbrouck
HSB 365
4/8/2011
NMC1043849
Esmeralda
366
Hasbrouck
HSB 366
4/7/2011
NMC1043850
Esmeralda
367
Hasbrouck
HSB 367
4/7/2011
NMC1043851
Esmeralda
368
Hasbrouck
HSB 368
4/7/2011
NMC1043852
Esmeralda
369
Hasbrouck
HSB 369
4/7/2011
NMC1043853
Esmeralda
370
Hasbrouck
HSB 370
4/7/2011
NMC1043854
Esmeralda
371
Hasbrouck
HSB 371
4/7/2011
NMC1043855
Esmeralda
372
Hasbrouck
HSB 372
4/7/2011
NMC1043856
Esmeralda
373
Hasbrouck
HSB 373
4/7/2011
NMC1043857
Esmeralda
374
Hasbrouck
HSB 374
4/7/2011
NMC1043858
Esmeralda
375
Hasbrouck
HSB 375
4/7/2011
NMC1043859
Esmeralda
376
Hasbrouck
HSB 376
4/7/2011
NMC1043860
Esmeralda
377
Hasbrouck
HSB 377
4/7/2011
NMC1043861
Esmeralda
378
Hasbrouck
HSB 378
4/7/2011
NMC1043862
Esmeralda
379
Hasbrouck
HSB 379
4/7/2011
NMC1043863
Esmeralda
380
Hasbrouck
HSB 380
4/8/2011
NMC1043864
Esmeralda
381
Hasbrouck
HSB 381
4/8/2011
NMC1043865
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

382
Hasbrouck
HSB 382
4/8/2011
NMC1043866
Esmeralda
383
Hasbrouck
HSB 383
4/8/2011
NMC1043867
Esmeralda
384
Hasbrouck
HSB 384
4/8/2011
NMC1043868
Esmeralda
385
Hasbrouck
HSB 385
4/7/2011
NMC1043869
Esmeralda
386
Hasbrouck
HSB 386
4/7/2011
NMC1043870
Esmeralda
387
Hasbrouck
HSB 387
4/7/2011
NMC1043871
Esmeralda
388
Hasbrouck
HSB 388
4/7/2011
NMC1043872
Esmeralda
389
Hasbrouck
HSB 389
4/7/2011
NMC1043873
Esmeralda
390
Hasbrouck
HSB 390
4/7/2011
NMC1043874
Esmeralda
391
Hasbrouck
HSB 391
4/7/2011
NMC1043875
Esmeralda
392
Hasbrouck
HSB 392
4/7/2011
NMC1043876
Esmeralda
393
Hasbrouck
HSB 393
4/7/2011
NMC1043877
Esmeralda
394
Hasbrouck
HSB 394
4/7/2011
NMC1043878
Esmeralda
395
Hasbrouck
HSB 395
4/7/2011
NMC1043879
Esmeralda
396
Hasbrouck
HSB 396
4/7/2011
NMC1043880
Esmeralda
397
Hasbrouck
HSB 397
4/7/2011
NMC1043881
Esmeralda
398
Hasbrouck
HSB 398
4/7/2011
NMC1043882
Esmeralda
399
Hasbrouck
HSB 399
4/7/2011
NMC1043883
Esmeralda
400
Hasbrouck
HSB 400
4/7/2011
NMC1043884
Esmeralda
401
Hasbrouck
HSB 401
4/7/2011
NMC1043885
Esmeralda
402
Hasbrouck
HSB 402
4/7/2011
NMC1043886
Esmeralda
403
Hasbrouck
HSB 403
4/7/2011
NMC1043887
Esmeralda
404
Hasbrouck
HSB 404
4/7/2011
NMC1043888
Esmeralda
405
Hasbrouck
HSB 405
4/7/2011
NMC1043889
Esmeralda
406
Hasbrouck
HSB 406
4/7/2011
NMC1043890
Esmeralda
407
Hasbrouck
HSB 407
4/7/2011
NMC1043891
Esmeralda
408
Hasbrouck
HSB 408
4/7/2011
NMC1043892
Esmeralda
409
Hasbrouck
HSB 409
4/7/2011
NMC1043893
Esmeralda
410
Hasbrouck
HSB 410
4/7/2011
NMC1043894
Esmeralda
411
Hasbrouck
HSB 411
4/7/2011
NMC1043895
Esmeralda
412
Hasbrouck
HSB 412
4/7/2011
NMC1043896
Esmeralda
413
Hasbrouck
HSB 413
4/7/2011
NMC1043897
Esmeralda
414
Hasbrouck
HSB 414
4/7/2011
NMC1043898
Esmeralda
415
Hasbrouck
HSB 415
4/7/2011
NMC1043899
Esmeralda
416
Hasbrouck
HSB 416
4/7/2011
NMC1043900
Esmeralda
417
Hasbrouck
HSB 417
4/7/2011
NMC1043901
Esmeralda
418
Hasbrouck
HSB 418
4/7/2011
NMC1043902
Esmeralda
419
Hasbrouck
HSB 419
4/7/2011
NMC1043903
Esmeralda
420
Hasbrouck
HSB 420
4/7/2011
NMC1043904
Esmeralda
421
Hasbrouck
HSB 421
4/7/2011
NMC1043905
Esmeralda
422
Hasbrouck
HSB 422
4/7/2011
NMC1043906
Esmeralda
423
Hasbrouck
HSB 423
4/7/2011
NMC1043907
Esmeralda
424
Hasbrouck
HSB 424
4/7/2011
NMC1043908
Esmeralda
425
Hasbrouck
HSB 427
4/7/2011
NMC1043911
Esmeralda
426
Hasbrouck
HSB 428
4/7/2011
NMC1043912
Esmeralda
427
Hasbrouck
MLTDR
08/27/13
NMC 1094006
Esmeralda
428
Hasbrouck
MLTD1R
08/27/13
NMC 1094005
Esmeralda
429
Hasbrouck
NHD #1
08/13/87
NMC 429920
Esmeralda
430
Hasbrouck
NHD #3
08/14/87
NMC 429922
Esmeralda
431
Hasbrouck
NHD #5
08/14/87
NMC 429924
Esmeralda
432
Hasbrouck
NHD #6
08/14/87
NMC 429925
Esmeralda
433
Hasbrouck
NHD #10
08/14/87
NMC 429927
Esmeralda
434
Hasbrouck
NHD #18
08/14/87
NMC 429930
Esmeralda
435
Hasbrouck
NHD #28
08/14/87
NMC 429931
Esmeralda
436
Hasbrouck
NHD-7
01/05/88
NMC 461706
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

437
Hasbrouck
NHD #8
01/05/88
NMC 461707
Esmeralda
438
Hasbrouck
NHD #12
01/05/88
NMC 461708
Esmeralda
439
Hasbrouck
NHD #132
11/12/87
NMC 461745
Esmeralda
440
Hasbrouck
NHD #173
11/14/87
NMC 461786
Esmeralda
441
Hasbrouck
NHD #174
11/14/87
NMC 461787
Esmeralda
442
Hasbrouck
NHD #175
11/14/87
NMC 461788
Esmeralda
443
Hasbrouck
NHD #176
11/17/87
NMC 461789
Esmeralda
444
Hasbrouck
NHD #178
11/15/87
NMC 461790
Esmeralda
445
Hasbrouck
NHD #179
11/15/87
NMC 461791
Esmeralda
446
Hasbrouck
NHD #190
11/17/87
NMC 461796
Esmeralda
447
Hasbrouck
NHD #191
11/17/87
NMC 461797
Esmeralda
448
Hasbrouck
NHD #192
11/17/87
NMC 461798
Esmeralda
449
Hasbrouck
NHD #193
11/17/87
NMC 461799
Esmeralda
450
Hasbrouck
NHD #194
11/17/87
NMC 461800
Esmeralda
451
Hasbrouck
NHD #195
11/15/87
NMC 461801
Esmeralda
452
Hasbrouck
NHD #196
11/15/87
NMC 461802
Esmeralda
453
Hasbrouck
NHD #197
11/15/87
NMC 461803
Esmeralda
454
Hasbrouck
NHD #198
11/15/87
NMC 461804
Esmeralda
455
Hasbrouck
NHD #199
11/15/87
NMC 461805
Esmeralda
456
Hasbrouck
NHD #200
11/17/87
NMC 461806
Esmeralda
457
Hasbrouck
NHD #203
11/16/87
NMC 461809
Esmeralda
458
Hasbrouck
NHD #204
11/16/87
NMC 461810
Esmeralda
459
Hasbrouck
NHD #206
01/05/88
NMC 461812
Esmeralda
460
Hasbrouck
NHD #207
01/05/88
NMC 461813
Esmeralda
461
Hasbrouck
NHD #212
01/07/88
NMC 461818
Esmeralda
462
Hasbrouck
New Little Butte
09/23/92
NMC 670365
Esmeralda
463
Hasbrouck
New Ltl Butte Frac
09/23/92
NMC 670366
Esmeralda
464
Hasbrouck
NHD 154M
05/09/95
NMC 718388
Esmeralda
465
Hasbrouck
NHD 155M
05/09/95
NMC 718389
Esmeralda
466
Hasbrouck
NHD 156M
05/09/95
NMC 718390
Esmeralda
467
Hasbrouck
NHD 157M
05/09/95
NMC 718391
Esmeralda
468
Hasbrouck
NHD 158M
05/09/95
NMC 718392
Esmeralda
469
Hasbrouck
NHD 159M
05/09/95
NMC 718393
Esmeralda
470
Hasbrouck
NHD 169M
05/09/95
NMC 718394
Esmeralda
471
Hasbrouck
NHD 171M
05/09/95
NMC 718395
Esmeralda
472
Hasbrouck
NHD 186M
05/09/95
NMC 718396
Esmeralda
473
Hasbrouck
NHD 187M
05/09/95
NMC 718397
Esmeralda
474
Hasbrouck
NHD 188M
05/09/95
NMC 718398
Esmeralda
475
Hasbrouck
NHD 189M
05/09/95
NMC 718399
Esmeralda
476
Hasbrouck
NHD #167J
10/28/95
NMC 730689
Esmeralda
477
Hasbrouck
TP 1
08/18/03
NMC 853864
Esmeralda
478
Hasbrouck
TP 2
08/18/03
NMC 853865
Esmeralda
479
Hasbrouck
FF 1
1/22/2011
NMC1041621
Esmeralda
480
Hasbrouck
FF 2
1/22/2011
NMC1041622
Esmeralda
481
Hasbrouck
FF 3
1/22/2011
NMC1041623
Esmeralda
482
Hasbrouck
FF 4
1/22/2011
NMC1041624
Esmeralda
483
Hasbrouck
FF 5
1/22/2011
NMC1041625
Esmeralda
484
Hasbrouck
FF 6
1/22/2011
NMC1041626
Esmeralda
485
Hasbrouck
FF 7
1/22/2011
NMC1041627
Esmeralda
486
Hasbrouck
FF 8
1/22/2011
NMC1041628
Esmeralda
487
Hasbrouck
FF 9
1/22/2011
NMC1041629
Esmeralda
488
Hasbrouck
FF 10
1/22/2011
NMC1041630
Esmeralda
489
Hasbrouck
FF 11
1/22/2011
NMC1041631
Esmeralda
490
Hasbrouck
FF 12
1/23/2011
NMC1041632
Esmeralda
491
Hasbrouck
FF 13
1/23/2011
NMC1041633
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

492
Hasbrouck
FF 14
1/23/2011
NMC1041634
Esmeralda
493
Hasbrouck
FF 15
1/24/2011
NMC1041635
Esmeralda
494
Hasbrouck
FF 16
1/24/2011
NMC1041636
Esmeralda
495
Hasbrouck
FF 17
1/24/2011
NMC1041637
Esmeralda
496
Hasbrouck
FF 19
1/24/2011
NMC1041638
Esmeralda
497
Hasbrouck
FF 20
1/25/2011
NMC1041639
Esmeralda
498
Hasbrouck
FF 21
1/25/2011
NMC1041640
Esmeralda
499
Hasbrouck
FF 22
4/12/2011
NMC1041641
Esmeralda
500
Hasbrouck
HAS 1
6/6/2010
NMC 1026485
Esmeralda
501
Hasbrouck
HAS 2
6/6/2010
NMC 1026486
Esmeralda
502
Hasbrouck
HAS 3
6/6/2010
NMC 1026487
Esmeralda
503
Hasbrouck
HAS 4
6/6/2010
NMC 1026488
Esmeralda
504
Hasbrouck
HAS 5
6/6/2010
NMC 1026489
Esmeralda
505
Hasbrouck
HAS 6
6/6/2010
NMC 1026490
Esmeralda
506
Hasbrouck
HAS 7
6/6/2010
NMC 1026491
Esmeralda
507
Hasbrouck
HAS 8
6/6/2010
NMC 1026492
Esmeralda
508
Hasbrouck
HAS 9
6/6/2010
NMC 1026493
Esmeralda
509
Hasbrouck
HAS 10
6/6/2010
NMC 1026494
Esmeralda
510
Hasbrouck
HAS 11
6/6/2010
NMC 1026495
Esmeralda
511
Hasbrouck
HAS 12
6/6/2010
NMC 1026496
Esmeralda
512
Hasbrouck
HAS 13
6/6/2010
NMC 1026497
Esmeralda
513
Hasbrouck
HAS 14
6/6/2010
NMC 1026498
Esmeralda
514
Hasbrouck
HAS 15
6/6/2010
NMC 1026499
Esmeralda
515
Hasbrouck
HAS 16
6/6/2010
NMC 1026500
Esmeralda
516
Hasbrouck
HAS 17
6/6/2010
NMC 1026501
Esmeralda
517
Hasbrouck
HAS 18
6/6/2010
NMC 1026502
Esmeralda
518
Hasbrouck
HAS 19
6/6/2010
NMC 1026503
Esmeralda
519
Hasbrouck
HAS 20
6/6/2010
NMC 1026504
Esmeralda
520
Hasbrouck
HAS 21
6/6/2010
NMC 1026505
Esmeralda
521
Hasbrouck
HAS 22
6/6/2010
NMC 1026506
Esmeralda
522
Hasbrouck
HAS 23
6/6/2010
NMC 1026507
Esmeralda
523
Hasbrouck
HAS 24
6/6/2010
NMC 1026508
Esmeralda
524
Hasbrouck
HAS 25
6/6/2010
NMC 1026509
Esmeralda
525
Hasbrouck
HAS 26
6/6/2010
NMC 1026510
Esmeralda
526
Hasbrouck
HAS 27
6/6/2010
NMC 1026511
Esmeralda
527
Hasbrouck
HAS 28
6/6/2010
NMC 1026512
Esmeralda
528
Hasbrouck
HAS 29
6/6/2010
NMC 1026513
Esmeralda
529
Hasbrouck
HAS 30
6/6/2010
NMC 1026514
Esmeralda
530
Hasbrouck
HAS 31
6/6/2010
NMC 1026515
Esmeralda
531
Hasbrouck
HAS 32
6/6/2010
NMC 1026516
Esmeralda
532
Hasbrouck
HAS 33
6/6/2010
NMC 1026517
Esmeralda
533
Hasbrouck
HAS 34
6/6/2010
NMC 1026518
Esmeralda
534
Hasbrouck
HAS 35
6/6/2010
NMC 1026519
Esmeralda
535
Hasbrouck
HAS 36
6/6/2010
NMC 1026520
Esmeralda
536
Hasbrouck
HAS 37
6/6/2010
NMC 1026521
Esmeralda
537
Hasbrouck
HAS 38
6/6/2010
NMC 1026522
Esmeralda
538
Hasbrouck
HAS 39
6/6/2010
NMC 1026523
Esmeralda
539
Hasbrouck
HAS 40
6/6/2010
NMC 1026524
Esmeralda
540
Hasbrouck
HAS 41
6/6/2010
NMC 1026525
Esmeralda
541
Hasbrouck
HAS 42
6/6/2010
NMC 1026526
Esmeralda
542
Hasbrouck
HAS 43
6/6/2010
NMC 1026527
Esmeralda
543
Hasbrouck
HAS 44
6/6/2010
NMC 1026528
Esmeralda
544
Hasbrouck
HAS 45
6/6/2010
NMC 1026529
Esmeralda
545
Hasbrouck
HAS 46
6/6/2010
NMC 1026530
Esmeralda
546
Hasbrouck
HAS 47
6/6/2010
NMC 1026531
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

547
Hasbrouck
HAS 48
6/6/2010
NMC 1026532
Esmeralda
548
Hasbrouck
HAS 49
6/6/2010
NMC 1026533
Esmeralda
549
Hasbrouck
HAS 50
6/6/2010
NMC 1026534
Esmeralda
550
Hasbrouck
HAS 51
6/6/2010
NMC 1026535
Esmeralda
551
Hasbrouck
HAS 52
6/6/2010
NMC 1026536
Esmeralda
552
Hasbrouck
HAS 53
6/6/2010
NMC 1026537
Esmeralda
553
Hasbrouck
HAS 54
6/6/2010
NMC 1026538
Esmeralda
554
Hasbrouck
HAS 55
6/6/2010
NMC 1026539
Esmeralda
555
Hasbrouck
HAS 56
6/6/2010
NMC 1026540
Esmeralda
556
Hasbrouck
HAS 57
6/6/2010
NMC 1026541
Esmeralda
557
Hasbrouck
HAS 58
6/6/2010
NMC 1026542
Esmeralda
558
Hasbrouck
HAS 59
6/6/2010
NMC 1026543
Esmeralda
559
Hasbrouck
HSR 2
7/21/2011
NMC 1054626
Esmeralda
560
Hasbrouck
HSR 3
7/21/2011
NMC 1054627
Esmeralda
561
Hasbrouck
HSR 15
7/20/2011
NMC 1054628
Esmeralda
562
Hasbrouck
HSR 28
7/21/2011
NMC 1054629
Esmeralda
563
Hasbrouck
HSR 29
7/21/2011
NMC 1054630
Esmeralda
564
Hasbrouck
HSR 37
7/21/2011
NMC 1054631
Esmeralda
565
Hasbrouck
HSR 38
7/21/2011
NMC 1054632
Esmeralda
566
Hasbrouck
HSR 39
7/21/2011
NMC 1054633
Esmeralda
567
Hasbrouck
HSR 44
7/21/2011
NMC 1054634
Esmeralda
568
Hasbrouck
HSR 45
7/21/2011
NMC 1054635
Esmeralda
569
Hasbrouck
HSR 46
7/21/2011
NMC 1054636
Esmeralda
570
Hasbrouck
HSR 47
7/21/2011
NMC 1054637
Esmeralda
571
Hasbrouck
HSR 48
7/21/2011
NMC 1054638
Esmeralda
572
Hasbrouck
HSR 49
7/21/2011
NMC 1054639
Esmeralda
573
Hasbrouck
HSR 50
7/21/2011
NMC 1054640
Esmeralda
574
Hasbrouck
HSR 51
7/21/2011
NMC 1054641
Esmeralda
575
Hasbrouck
HSR 52
7/21/2011
NMC 1054642
Esmeralda
576
Hasbrouck
HSR 53
7/21/2011
NMC 1054643
Esmeralda
577
Hasbrouck
HSR 54
7/21/2011
NMC 1054644
Esmeralda
578
Hasbrouck
HSR 55
7/21/2011
NMC 1054645
Esmeralda
579
Hasbrouck
HSR 195
7/21/2011
NMC 1054646
Esmeralda
580
Hasbrouck
HSR 299
7/21/2011
NMC 1054647
Esmeralda
581
Hasbrouck
HSR 300
7/21/2011
NMC 1054648
Esmeralda
582
Hasbrouck
HSR 301
7/21/2011
NMC 1054649
Esmeralda
583
Hasbrouck
HSR 302
7/21/2011
NMC 1054650
Esmeralda
1
Three Hills
Three Hills #1
02/14/74
NMC 82240
Esmeralda
2
Three Hills
Three Hills #2
02/14/74
NMC 82241
Esmeralda
3
Three Hills
Three Hills #3
02/14/74
NMC 82242
Esmeralda
4
Three Hills
Three Hills #4
02/14/74
NMC 82243
Esmeralda
5
Three Hills
Three Hills #5
02/14/74
NMC 82244
Esmeralda
6
Three Hills
Three Hills #6
02/14/74
NMC 82245
Esmeralda
7
Three Hills
Three Hills #7
02/14/74
NMC 82246
Esmeralda
8
Three Hills
ABA #15
12/15/75
NMC 82247
Esmeralda
9
Three Hills
ABA #16
12/15/75
NMC 82248
Esmeralda
10
Three Hills
ABA #17
12/15/75
NMC 82249
Esmeralda
11
Three Hills
ABA #18
12/15/75
NMC 82250
Esmeralda
12
Three Hills
ABA #19
12/15/75
NMC 82251
Esmeralda
13
Three Hills
ABA #24
12/15/75
NMC 82252
Esmeralda
14
Three Hills
ABA #25
12/15/75
NMC 82253
Esmeralda
15
Three Hills
ABA #26
12/15/75
NMC 82254
Esmeralda
16
Three Hills
TH 1
4/16/2012
NMC1072691
Esmeralda
17
Three Hills
TH 2
4/16/2012
NMC1072692
Esmeralda
18
Three Hills
TH 3
4/16/2012
NMC1072693
Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

19
Three Hills
TH 4
4/16/2012
NMC1072694
Esmeralda
20
Three Hills
TH 5
4/16/2012
NMC1072695
Esmeralda
21
Three Hills
TH 6
4/16/2012
NMC1072696
Esmeralda
22
Three Hills
TH 7
4/16/2012
NMC1072697
Esmeralda
23
Three Hills
TH 8
4/16/2012
NMC1072698
Esmeralda
24
Three Hills
TH 9
4/16/2012
NMC1072699
Esmeralda
25
Three Hills
TH 10
4/16/2012
NMC1072700
Esmeralda
26
Three Hills
TH 11
4/16/2012
NMC1072701
Esmeralda
27
Three Hills
TH 12
4/16/2012
NMC1072702
Esmeralda
28
Three Hills
TH 13
4/16/2012
NMC1072703
Esmeralda
29
Three Hills
TH 14
4/16/2012
NMC1072704
Esmeralda
30
Three Hills
TH 15
4/16/2012
NMC1072705
Esmeralda
31
Three Hills
TH 16
4/16/2012
NMC1072706
Esmeralda
32
Three Hills
TH 17
4/16/2012
NMC1072707
Esmeralda
33
Three Hills
TH 18
4/16/2012
NMC1072708
Esmeralda
34
Three Hills
TH 19
4/16/2012
NMC1072709
Esmeralda
35
Three Hills
TH 20
4/16/2012
NMC1072710
Esmeralda
36
Three Hills
TH 21
4/16/2012
NMC1072711
Esmeralda
37
Three Hills
TH 22
4/16/2012
NMC1072712
Esmeralda
38
Three Hills
TH 23
4/16/2012
NMC1072713
Esmeralda
39
Three Hills
TH 24
4/16/2012
NMC1072714
Esmeralda
40
Three Hills
TH 25
4/16/2012
NMC1072715
Esmeralda
41
Three Hills
TH 26
4/16/2012
NMC1072716
Esmeralda
42
Three Hills
TH 27
4/16/2012
NMC1072717
Esmeralda
43
Three Hills
TH 28
4/16/2012
NMC1072718
Esmeralda
44
Three Hills
TH 29
4/16/2012
NMC1072719
Esmeralda
45
Three Hills
TH 30
4/16/2012
NMC1072720
Esmeralda
46
Three Hills
TH 31
4/17/2012
NMC1072721
Esmeralda
47
Three Hills
TH 32
4/17/2012
NMC1072722
Esmeralda
48
Three Hills
TH 33
4/17/2012
NMC1072723
Esmeralda
49
Three Hills
TH 34
4/17/2012
NMC1072724
Esmeralda
50
Three Hills
TH 35
4/17/2012
NMC1072725
Esmeralda
51
Three Hills
TH 36
4/17/2012
NMC1072726
Esmeralda
52
Three Hills
TH 37
4/17/2012
NMC1072727
Esmeralda
53
Three Hills
TH 38
4/17/2012
NMC1072728
Esmeralda
54
Three Hills
TH 39
4/17/2012
NMC1072729
Esmeralda
55
Three Hills
TH 40
4/17/2012
NMC1072730
Esmeralda
56
Three Hills
TH 41
4/17/2012
NMC1072731
Esmeralda
57
Three Hills
TH 42
4/17/2012
NMC1072732
Esmeralda
58
Three Hills
TH 43
4/17/2012
NMC1072733
Esmeralda
59
Three Hills
TH 44
4/17/2012
NMC1072734
Nye and Esmeralda
60
Three Hills
TH 45
4/17/2012
NMC1072735
Esmeralda
61
Three Hills
TH 46
4/17/2012
NMC1072736
Nye and Esmeralda
62
Three Hills
TH 47
4/17/2012
NMC1072737
Esmeralda
63
Three Hills
TH 48
4/17/2012
NMC1072738
Nye and Esmeralda
64
Three Hills
TH 49
4/17/2012
NMC1072739
Esmeralda
65
Three Hills
TH 50
4/17/2012
NMC1072740
Nye and Esmeralda
66
Three Hills
TH 51
4/17/2012
NMC1072741
Esmeralda
67
Three Hills
TH 52
4/17/2012
NMC1072742
Nye and Esmeralda
68
Three Hills
TH 53
4/17/2012
NMC1072743
Esmeralda
69
Three Hills
TH 54
4/17/2012
NMC1072744
Nye and Esmeralda




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

70
Three Hills
TH 55
4/17/2012
NMC1072745
Esmeralda
71
Three Hills
TH 56
4/17/2012
NMC1072746
Nye and Esmeralda
72
Three Hills
TH 57
4/17/2012
NMC1072747
Esmeralda
73
Three Hills
TH 58
4/17/2012
NMC1072748
Nye and Esmeralda
74
Three Hills
TH 59
4/17/2012
NMC1072749
Esmeralda
75
Three Hills
TH 60
4/17/2012
NMC1072750
Nye and Esmeralda
76
Three Hills
TH 61
4/17/2012
NMC1072751
Nye and Esmeralda
77
Three Hills
TH 61A
3/22/2013
NMC1089460
Esmeralda
78
Three Hills
TH 62
3/22/2013
NMC1089461
Esmeralda
79
Three Hills
TH 63
3/22/2013
NMC1089462
Esmeralda
80
Three Hills
TH 64
3/22/2013
NMC1089463
Esmeralda
81
Three Hills
TH 65
3/22/2013
NMC1089464
Esmeralda
82
Three Hills
TH 66
3/22/2013
NMC1089465
Esmeralda
83
Three Hills
TH 67
3/22/2013
NMC1089466
Esmeralda
84
Three Hills
TH 68
3/22/2013
NMC1089467
Esmeralda
85
Three Hills
TH 69
3/22/2013
NMC1089468
Esmeralda
86
Three Hills
TH 70
3/22/2013
NMC1089469
Esmeralda
87
Three Hills
TH 71
3/22/2013
NMC1089470
Esmeralda
88
Three Hills
TH 72
3/22/2013
NMC1089471
Esmeralda
89
Three Hills
TH 73
3/22/2013
NMC1089472
Esmeralda
90
Three Hills
TH 74
3/22/2013
NMC1089473
Esmeralda
91
Three Hills
TH 75
3/22/2013
NMC1089474
Esmeralda
92
Three Hills
TH 76
3/22/2013
NMC1089475
Esmeralda
93
Three Hills
TH 77
3/22/2013
NMC1089476
Esmeralda
94
Three Hills
TH 78
3/22/2013
NMC1089477
Esmeralda
95
Three Hills
TH 79
3/22/2013
NMC1089478
Esmeralda
96
Three Hills
TH 80
3/22/2013
NMC1089479
Esmeralda
97
Three Hills
TH 81
3/22/2013
NMC1089480
Esmeralda
98
Three Hills
TH 82
3/22/2013
NMC1089481
Esmeralda
99
Three Hills
TH 83
3/22/2013
NMC1089482
Esmeralda
100
Three Hills
TH 84
3/22/2013
NMC1089483
Esmeralda
 
Hasbrouck/Three Hills Patented Claims
 
 
 
 
ClaimName
Patent No.
MS#
APN#
1
Hasbrouck
Eliza Jane
443624
4143
000-005-83
2
Hasbrouck
Polo
443624
4143
000-005-83
3
Hasbrouck
Desert King
443624
4143
000-005-83
4
Hasbrouck
Star of the East
443624
4143
000-005-83
5
Hasbrouck
Sierra Nevada
703972
4337
000-005-83
6
Hasbrouck
Lode
703972
4337
000-005-83
7
Hasbrouck
San Jose
703972
4337
000-005-83
8
Hasbrouck
Nonpareil No. 1
899381
4385
000-005-83
9
Hasbrouck
Nonpareil No. 2
899381
4385
000-005-83
10
Hasbrouck
Royal
818585
4386
000-005-83
11
Hasbrouck
Last Chance
828482
4416
000-005-83
12
Hasbrouck
Last Chance No. 1
828482
4416
000-005-83
13
Hasbrouck
Last Chance No. 2
828482
4416
000-005-83
14
Hasbrouck
Last Chance No. 3
828482
4416
000-005-83
15
Hasbrouck
Nonpareil No. 3
809601
4436
000-005-83
16
Hasbrouck
Nonpareil No. 4
809601
4436
000-005-83
17
Hasbrouck
Nonpareil No. 5
857954
4437
000-005-83
18
Hasbrouck
Nonpareil No. 6
857954
4437
000-000-50
19
Hasbrouck
Nonpareil No. 7
857954
4437
000-000-50




--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

20
Hasbrouck
Nonpareil No. 8
857954
4437
000-000-50
21
Hasbrouck
Nonpareil No. 9
857951
4437
000-003-38
22
Hasbrouck
Nonpareil No. 10
857951
4437
000-003-38
23
Hasbrouck
Nonpareil No. 11
857951
4437
000-003-38
24
Hasbrouck
Silver King
891082
4387
000-002-89
25
Hasbrouck
Silver King No.1
891082
4387
000-002-89
26
Hasbrouck
TFG
819102
4428
000-002-85 000-001-39
27
Hasbrouck
TFG1
819102
4428
000-002-85
28
Hasbrouck
TFG2
819102
4428
000-002-85
1
Three Hills
Uranus
277076
3898
000-005-86
2
Three Hills
Jupiter
277076
3898
000-006-98
3
Three Hills
Ruby No. 3
848685
4463
000-001-02
4
Three Hills
Ruby No. 4
848685
4463
000-000-37
5
Three Hills
Ruby No. 5
848685
4463
000-000-58
6
Three Hills
Saturn
277076
3898
000-003-17






--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

Patented ClaimName
Patent
MS
APN
Legal Description
Acres
MiningDist
County
Copper Belle No. 1
110032
2464
000-005-86
5S 42E 12
8.660
Cuprite
Esmeralda
Copper Belle No. 2
110032
2464
000-005-86
5S 42E 12
9.545
Cuprite
Esmeralda
Ajax (1/3 fractional interest)
161580
2256
000-005-86
2S 43E 31
16.524
Goldfield
Esmeralda
Anna May
163169
3236
000-005-86
2S 42E 24
7.636
Goldfield
Esmeralda
Apex No. 1
409047
4102
000-005-86
2S 41E 26
20.661
Goldfield
Esmeralda
Apex No. 2
409047
4102
000-005-86
2S 41E 26
20.661
Goldfield
Esmeralda
Christmas Gift
5127 460848
2253
000-005-86
3S 42E 1, 2, 11, 12
9.585
Goldfield
Esmeralda
Highland Fling
46908
2661
000-005-86
3S 42E 5
18.880
Goldfield
Esmeralda
Morning
6099 47121
2448
000-005-86
2S 43E 20, 21, 28, 29
15.552
Goldfield
Esmeralda
Morning No. 1
6099 47121
2448
000-005-86
2S 43E 20, 21
17.358
Goldfield
Esmeralda
Red Butte No. 4
45946
2574
000-005-86
2S 42E 24
17.395
Goldfield
Esmeralda
Silver Top No. 2
327793
4042
000-005-86
2N 39E 13, 24
15.996
Lone Mountain
Esmeralda
Grey Eagle No. 1
556186
4237
000-005-86
2S 41E 22
16.231
Montezuma
Esmeralda
Grey Eagle No. 2
556186
4237
000-005-86
2S 41E 22
20.638
Montezuma
Esmeralda
Horse
26338
3429
000-005-86
1S 41E 34
20.662
Montezuma
Esmeralda
Rambler
26338
3429
000-005-86
1S 41E 24, 2S 41E 3
20.662
Montezuma
Esmeralda
Washington No. 2
389355
4041
000-005-86
2S 41E 22
20.661
Montezuma
Esmeralda
White Rose
556186
4237
000-005-86
2S 41E 22
15.348
Montezuma
Esmeralda
Sunrise
292849
3968
000-005-86
1S 40.5E 18
20.662
Paymaster
Esmeralda
Empire State Consolidated No. 1
9959
53 (USSN) 1090 (office)
000-005-86
2S 39E 17
20.660
Silver Peak
Esmeralda
Empire State Consolidated No. 3
10000
54 (USSN) 1091 (office)
000-005-86
2S 39E 17
19.500
Silver Peak
Esmeralda
Empire State Consolidated No. 5
9960
55 (USSN) 1092 (office)
000-005-86
2S 39E 17
20.660
Silver Peak
Esmeralda
Paris Lode
71076
2688
000-005-86
1S 38E 35, 2S 38E 2
20.028
Silver Peak
Esmeralda
Silver Eagle
3157
38 (USSN) 1075 (office)
000-005-86
2S 39E 20
1.210
Silver Peak
Esmeralda
Anaconda King
25296
3031
000-156-87
4N 42E 25
14.614
Ray
Nye
Great Eastern
25296
3031
000-156-87
4N 42E 25, 26
8.112
Ray
Nye
Hidden Treasure
25296
3031
000-156-87
4N 42E 36
20.654
Ray
Nye
North Star
25296
3031
000-156-87
4N 42E 25, 36
16.569
Ray
Nye
Quartzite
25296
3031
000-156-87
4N 42E 25, 26, 35, 36
20.661
Ray
Nye
Saturday Night
25296
3031
000-156-87
4N 42E 26, 35
20.661
Ray
Nye
Igorrotte
282688
3909
000-012-73
5S 43E 12, 13 5S 44E 7, 18
17.056
Stonewall
Nye
Indian Chief
282688
3909
000-012-73
5S 43E 13 5S 44E 7, 18
17.194
Stonewall
Nye
Mindanao
282688
3909
000-012-73
5S 43E 12
16.788
Stonewall
Nye
Palawan
282688
3909
000-012-73
5S 43E 13 5S 44E 18
18.804
Stonewall
Nye
Stonewall King
282688
3909
000-012-73
5S 43E 12
19.208
Stonewall
Nye
Stonewall King Fraction
282688
3909
000-012-73
5S 43E 13 5S 44E 18
2.280
Stonewall
Nye
Visayan
282688
3909
000-012-73
5S 43E 12, 13
18.145
Stonewall
Nye






--------------------------------------------------------------------------------

Exhibit 10.1 Letter Agreement

Exhibit 2




[map.jpg]



